DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-074572, filed on 04/10/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/19/2020 and 02/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement  are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recite(s): an optimization apparatus… and an information processing apparatus…is configured to execute a search for a ground state and output a plurality of local solutions; and…10is configured to: calculate an initial temperature based on a maximum value of an energy increase acquired from a weight value indicating the presence of coupling between one neuron and a plurality of other neurons excluding the one neuron; and 15calculate a corrected temperature based on a maximum rise value among rise values of energy values corresponding to a plurality of state variables acquired by changing the state variables corresponding to local solutions by 1 bit with respect to a result of arrangement of the plurality of local solutions output from the optimization apparatus in increasing order of energies. All of these limitations can be either performed in the human mind through the use of observations, evaluations, judgments or can be performed through mathematical relationships, mathematical formulas, equations and calculations. Thus, claim 1 recites a mental concept and/or mathematical concept and is an abstract idea.
This judicial exception is not integrated into a practical application because it only recites the following additional elements of including a first memory and a first processor 5coupled to the first memory, and a second memory and a second processor coupled to the second memory. All these elements are recited at a high-level of generality (i.e. as a generic processor coupled to generic memory to perform generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a first memory and a first processor 5coupled to the first memory, and a second memory and a second processor coupled to the second memory amount to no more than mere instructions to implement an abstract idea on a computer. See MPEP 2106.05(f). Thus, independent claim 1 is ineligible. 
Dependent claim 2 recite(s):...is configured to calculate the initial temperature based on a maximum value of the energy increase acquired from a bias value and the weight value. All of these limitations can be done through mathematical relationships, mathematical formulas, equations and mathematical calculations. Thus, dependent claim 2 recites a mathematical concept and is an abstract idea. This judicial exception is not integrated into a practical application because it only recites the following additional element of the second processor. This element is recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element the second processor amounts to no more than mere instructions to implement an abstract idea on a computer. See MPEP 2106.05(f). Thus, dependent claim 2 is ineligible. 
Dependent claim 3 recite(s):..is configured to calculate a corrected temperature based on a maximum rise value of rise values of energy values corresponding to the plurality of state variables changed by 1 bit between state 34Fujitsu Ref. No.: 19-00284 variables corresponding to local solutions from a local solution with a large energy to a local solution with a small energy. All of these limitations can be done through mathematical relationships, mathematical formulas, equations and mathematical calculations. Thus, dependent claim 3 recites a mathematical concept and is an abstract idea. This judicial exception is not integrated into a practical application because it only recites the following additional element of the second processor. This element is recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element the second processor amounts to no more than mere instructions to implement an abstract idea on a computer. See MPEP 2106.05(f). Thus, dependent claim 3 is ineligible.
Dependent claim 4 recite(s):..is configured to select a state variable to be changed by 1 bit…is configured to select a state variable with which the rise value of the energy value according to a change of the state variable is minimum among candidate state variables to be changed. All of these limitations can be done through mathematical relationships, mathematical formulas, equations and mathematical calculations. Thus, dependent claim 4 recites a mathematical concept and is an abstract idea. This judicial exception is not integrated into a practical application because it only recites the following additional element of the second processor. This element is recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element the second processor amounts to no more than mere instructions to implement an abstract idea on a computer. See MPEP 2106.05(f). Thus, dependent claim 4 is ineligible.
Dependent claim 5 recite(s):.. is configured to calculate the initial temperature based on the maximum value such that a change of a state variable is accepted by a first probability where the energy increase is the maximum value, and… is configured to calculate the corrected temperature based on the maximum rise value such that the change of the state variable is accepted by a second probability where the rise value of the energy value is the maximum rise value. All of these limitations can be done through mathematical relationships, mathematical formulas, equations and mathematical calculations. Thus, dependent claim 5 recites a mathematical concept and is an abstract idea. This judicial exception is not integrated into a practical application because it only recites the following additional element of the second processor. This element is recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element the second processor amounts to no more than mere instructions to implement an abstract idea on a computer. See MPEP 2106.05(f). Thus, dependent claim 5 is ineligible.
Dependent claim 6 recite(s):.. is configured to calculate a current corrected temperature based on the plurality of local solutions output from the optimization apparatus by using a previous corrected temperature. All of these limitations can be done through mathematical relationships, mathematical formulas, equations and mathematical calculations. Thus, dependent claim 6 recites a mathematical concept and is an abstract idea. This judicial exception is not integrated into a practical application because it only recites the following additional element of the second processor. This element is recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element the second processor amounts to no more than mere instructions to implement an abstract idea on a computer. See MPEP 2106.05(f). Thus, dependent claim 6 is ineligible.
Dependent claim 7 recite(s): wherein the initial temperature and the corrected temperature are a highest temperature in a temperature range set in the optimization apparatus, and… is configured to calculate a lowest temperature in the temperature range based on a resolution of energy in the optimization apparatus. All of these limitations can be done through mathematical relationships, mathematical formulas, equations and mathematical calculations. Thus, dependent claim 7 recites a mathematical concept and is an abstract idea. This judicial exception is not integrated into a practical application because it only recites the following additional element of the second processor. This element is recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of the second processor amounts to no more than mere instructions to implement an abstract idea on a computer. See MPEP 2106.05(f). Thus, dependent claim 7 is ineligible.
Independent claim 8 recite(s): calculating, by an optimization apparatus, an initial temperature based on a maximum value of an energy increase acquired from a weight value indicating the presence of coupling between one neuron and a plurality of other 10neurons excluding the one neuron; executing, by an information processing apparatus, a search for a ground state and outputs a plurality of local solutions; and calculating, by the information processing apparatus, a corrected temperature based on a maximum rise value of rise values of energy values 15corresponding to a plurality of state variables changed by 1 bit between state variables corresponding to the local solutions with respect to the result of arrangement of energy in increasing order corresponding to the plurality of local solutions output from the optimization apparatus. All of these limitations can be either performed in the human mind through the use of observations, evaluations, judgments or can be performed through mathematical relationships, mathematical formulas, equations and mathematical calculations. Thus, claim 8 recites a mental concept and/or mathematical concept and is an abstract idea. This judicial exception is not integrated into a practical application because the claim does not include any additional elements for examining the claim as a practical application and consequently, the claim does not have additional elements that are significantly more than the judicial exception. Thus, independent claim 8 is ineligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuyama et al US 2019/0130295 Al.
Regarding claim 1, Okuyama teaches an optimization system comprising: an optimization apparatus including a first memory and a first processor coupled to the first memory(Okuyama, paras. 0055-0066, see also fig. 4, “A configuration of the Ising chip 13[optimization apparatus] will be described with reference to FIG. 4. FIG. 4 is a block diagram illustrating an example of the configuration of the Ising chip 13 in the present embodiment. The Ising chip is a semiconductor integrated circuit that includes a spin array 20 and updates a value of each spin by coupling calculation[a first processor]…[t]he Ising chip 13 includes an address bus 31, a data bus 32, an R/W control line 33, and an I/O clock line 34 as the SRAM compatible interface 30 for performing read/write on a memory cell of the spin array 20[including a first memory]. In addition, the Ising chip 13 includes a coupling address line 36 and a coupling clock line 37 as the coupling control interface 35 for controlling the search for the ground state of the Ising model.”); 
and an information processing apparatus including a second memory and a second processor coupled to the second memory(Okuyama, paras. 0049-0053, see also fig. 3, “FIG. 3 is a configuration block diagram of the multi-Ising chip[an information processing apparatus]. As illustrated in FIG. 3, the multi-Ising chip 6 includes an interface (I/F) 10, an Ising chip group 11, and a controller 12, and exchanges a command or information with the CPU 3 (FIG. 2)[ a second processor coupled to the second memory] through the interface 10 and the system bus 2… [t]he controller 15 writes the problem data 7 corresponding to initial value data and reads solution data corresponding to result data using a static random access memory (SRAM) compatible interface 30[including a second memory] with respect to each Ising chip 13. In addition, the controller 15 transmits a control command CONT to each Ising chip 13 to control an operation of the Ising chip 13. In addition, the controller 15 controls coupling calculation with respect to each Ising chip 13 through a coupling control interface 35.”), 
wherein the first processor is configured to execute a search for a ground state and output a plurality of local solutions(Okuyama, paras. 0055-0066, see also fig. 4, “The Ising chip 13 includes an address bus 31, a data bus 32, an R/W control line 33, and an I/O clock line 34 as the SRAM compatible interface 30 for performing read/write on a memory cell of the spin array 20. In addition, the Ising chip 13 includes a coupling address line 36 and a coupling clock line 37 as the coupling control interface 35 for controlling the search for the ground state of the Ising model.” Okuyama teaches: the Ising chip 13 includes a coupling address line 36 and a coupling clock line 37 as the coupling control interface 35 for controlling the search for the ground state of the Ising model [execute a search for a ground state and output a plurality of local solutions]); 
and the second processor is configured to: calculate an initial temperature based on a maximum value of an energy increase(Okuyama, paras. 0083-0085, see also equation 4, “[A] case in which the spin becomes                         
                            
                                
                                    σ
                                
                                
                                    i
                                
                            
                        
                    =+ 1 after state transition is considered. When a value before transition is +l, the condition is satisfied in a case in which                         
                            ∆
                            H
                        
                    >-T ·ln(u), that is, an inequality below holds.                         
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        k
                                    
                                
                                
                                    
                                        
                                            J
                                        
                                        
                                            i
                                            k
                                        
                                    
                                    
                                        
                                            σ
                                        
                                        
                                            k
                                        
                                    
                                
                            
                            >
                             
                            -
                            
                                
                                    T
                                    ⋅
                                    l
                                    n
                                    ⁡
                                    (
                                    u
                                    )
                                
                                
                                    2
                                
                            
                        
                     [calculate an initial temperature based on a maximum value of an energy increase].”) acquired from a weight value indicating the presence of coupling between one neuron and a plurality of other neurons excluding the one neuron(Okuyama, para. 0091-0092, see also fig. 8 and Equation 9, “For this reason, at the time of generating a random number in accordance with an exponential distribution using the random number generator, a control operation is performed to satisfy this premise. It should be noted that the signal                         
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                        
                     may not be the same in each spin unit…                        
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                            +
                            ∑
                            
                                
                                    j
                                
                                
                                    i
                                    k
                                
                            
                            
                                
                                    σ
                                
                                
                                    k
                                
                            
                        
                     corresponds to a bias coefficient with respect to an ith spin (self spin)…                         
                            
                                
                                    j
                                
                                
                                    i
                                    k
                                
                            
                        
                     is a coupling coefficient between a self spin (ith) and an adjacent spin (kth)[acquired from a weight value indicating the presence of coupling between one neuron and a plurality of other neurons excluding the one neuron]…                        
                            
                                
                                    σ
                                
                                
                                    k
                                
                            
                        
                     is a value of an adjacent spin…                        
                            
                                
                                    σ
                                
                                
                                    i
                                
                            
                        
                     is a value of the self spin…[and] -T·ln(u) is a random variable in accordance with the exponential distribution of parameter 1/T and is given by the input signal                         
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                        
                    .”); 
and calculate a corrected temperature based on a maximum rise value among rise values of energy values corresponding to a plurality of state variables(Okuyama, para. 0099, see also equation 12, “The signal line SW is a signal given from the controller 15 to the respective spin units in common. SW is used to determine whether to change or maintain the temperature T in executing the state transition. In other words, outputting                         
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                        
                     without change as                         
                            O
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                        
                     indicates that the temperature has not changed. In addition, outputting the output of the minimum value function 46 as                         
                            O
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                        
                     means that the temperature changes (for example,                         
                            
                                
                                    T
                                
                                
                                    K
                                
                            
                            →
                            
                                
                                    T
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                    ), which is controlled by switching the selector 47[calculate a corrected temperature].” & Okuyama, para. 0013, see also equation 2, “A metropolis algorithm, a heat-bath algorithm, etc. are known as the transition probability. For example, the transition probability of the metropolis algorithm corresponds to Equation (2)[based on a maximum rise value among rise values of energy values corresponding to a plurality of state variables].” ) acquired by changing the state variables corresponding to local solutions by 1 bit with respect to a result of arrangement of the plurality of local solutions output from the optimization apparatus in increasing order of energies(Okuyama, paras. 0075-0080, see also fig. 1, fig. 5, fig. 6, and fig. 7, “The memory cell N is a memory cell for expressing a spin and holds a spin value. In the Ising model, the spin value is +1/-1 (+1 is expressed by up and -1 is expressed by down), which corresponds to binary 0/1 that can be held by the memory cell. For example, +1 corresponds to 1, and -1 corresponds to 0[acquired by changing the state variables corresponding to local solutions by 1 bit]… [i]n examples of FIGS. 5 and 6, the spin unit 40 is connected to a maximum of eight spin units. That is,                         
                            
                                
                                    N
                                
                                
                                    11
                                
                            
                        
                     of FIG. 5 obtains values                         
                            
                                
                                    S
                                
                                
                                    1
                                
                            
                        
                     to                         
                            
                                
                                    S
                                
                                
                                    8
                                
                            
                        
                     of spins from eight spin units                         
                            
                                
                                    N
                                
                                
                                    00
                                
                            
                            ,
                             
                            
                                
                                    N
                                
                                
                                    11
                                
                            
                            ,
                             
                            
                                
                                    N
                                
                                
                                    20
                                
                            
                            ,
                             
                            
                                
                                    N
                                
                                
                                    01
                                
                            
                            ,
                             
                            
                                
                                    N
                                
                                
                                    21
                                
                            
                            ,
                             
                            
                                
                                    N
                                
                                
                                    02
                                
                            
                            ,
                             
                            
                                
                                    N
                                
                                
                                    12
                                
                            
                        
                     and                         
                            
                                
                                    N
                                
                                
                                    22
                                
                            
                        
                     and transmits a value stored in a memory cell N thereof to the spin units[with respect to a result of arrangement of the plurality of local solutions output from the optimization apparatus]…[s]pecifically, the coupling calculation executed here corresponds to MCMC (the search for the ground state, the sampling, etc.) based on the metropolis algorithm for the Ising model[in increasing order of energies].”).
Regarding claim 2, Okuyama teaches the optimization system according to claim 1, wherein the second processor is configured to calculate the initial temperature based on a maximum value of the energy increase acquired from a bias value and the weight value(Okuyama, para. 0091-0092, see also fig. 8 and Equation 9, “For this reason, at the time of generating a random number in accordance with an exponential distribution using the random number generator, a control operation is performed to satisfy this premise. It should be noted that the signal                         
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                        
                     may not be the same in each spin unit…                        
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                            +
                            ∑
                            
                                
                                    j
                                
                                
                                    i
                                    k
                                
                            
                            
                                
                                    σ
                                
                                
                                    k
                                
                            
                        
                    [calculate the initial temperature based on a maximum value of the energy increase] corresponds to a bias coefficient with respect to an ith spin (self spin)[acquired from a bias value]…                         
                            
                                
                                    j
                                
                                
                                    i
                                    k
                                
                            
                        
                     is a coupling coefficient between a self spin (ith) and an adjacent spin (kth)[and the weight value]…                        
                            
                                
                                    σ
                                
                                
                                    k
                                
                            
                        
                     is a value of an adjacent spin…                        
                            
                                
                                    σ
                                
                                
                                    i
                                
                            
                        
                     is a value of the self spin…[and] -T·ln(u) is a random variable in accordance with the exponential distribution of parameter 1/T and is given by the input signal                         
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                        
                    .”).
Regarding claim 3, Okuyama teaches the optimization system according to claim 1, wherein the second processor is configured to calculate a corrected temperature based on a maximum rise value of rise values of energy values corresponding to the plurality of state variables(Okuyama, para. 0099, see also equation 12, “The signal line SW is a signal given from the controller 15 to the respective spin units in common. SW is used to determine whether to change or maintain the temperature T in executing the state transition. In other words, outputting                         
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                        
                     without change as                         
                            O
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                        
                     indicates that the temperature has not changed. In addition, outputting the output of the minimum value function 46 as                         
                            O
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                        
                     means that the temperature changes (for example,                         
                            
                                
                                    T
                                
                                
                                    K
                                
                            
                            →
                            
                                
                                    T
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                    ), which is controlled by switching the selector 47[calculate a corrected temperature].” & Okuyama, para. 0013, see also equation 2, “A metropolis algorithm, a heat-bath algorithm, etc. are known as the transition probability. For example, the transition probability of the metropolis algorithm corresponds to Equation (2)[based on a maximum rise value of rise values of energy values corresponding to the plurality of state variables]”) changed by 1 bit between state variables corresponding to local solutions from a local solution with a large energy to a local solution with a small energy(Okuyama, paras. 0075-0080, see also fig. 1, fig. 5, fig. 6, and fig. 7, “The memory cell N is a memory cell for expressing a spin and holds a spin value. In the Ising model, the spin value is +1/-1 (+1 is expressed by up and -1 is expressed by down), which corresponds to binary 0/1 that can be held by the memory cell. For example, +1 corresponds to 1, and -1 corresponds to 0[changed by 1 bit between state variables]… [i]n examples of FIGS. 5 and 6, the spin unit 40 is connected to a maximum of eight spin units. That is,                         
                            
                                
                                    N
                                
                                
                                    11
                                
                            
                        
                     of FIG. 5 obtains values                         
                            
                                
                                    S
                                
                                
                                    1
                                
                            
                        
                     to                         
                            
                                
                                    S
                                
                                
                                    8
                                
                            
                        
                     of spins from eight spin units                         
                            
                                
                                    N
                                
                                
                                    00
                                
                            
                            ,
                             
                            
                                
                                    N
                                
                                
                                    11
                                
                            
                            ,
                             
                            
                                
                                    N
                                
                                
                                    20
                                
                            
                            ,
                             
                            
                                
                                    N
                                
                                
                                    01
                                
                            
                            ,
                             
                            
                                
                                    N
                                
                                
                                    21
                                
                            
                            ,
                             
                            
                                
                                    N
                                
                                
                                    02
                                
                            
                            ,
                             
                            
                                
                                    N
                                
                                
                                    12
                                
                            
                        
                     and                         
                            
                                
                                    N
                                
                                
                                    22
                                
                            
                        
                     and transmits a value stored in a memory cell N thereof to the spin units…[s]pecifically, the coupling calculation executed here corresponds to MCMC (the search for the ground state, the sampling, etc.) based on the metropolis algorithm for the Ising model[corresponding to local solutions from a local solution with a large energy to a local solution with a small energy]”). 
Regarding claim 4, Okuyama teaches the optimization system according to claim 3, wherein the second processor is configured to select a state variable to be changed by 1 bit(Okuyama, paras. 0075-0080, see also fig. 1, fig. 5, fig. 6, and fig. 7, “The memory cell N is a memory cell for expressing a spin and holds a spin value. In the Ising model, the spin value is +1/-1 (+1 is expressed by up and -1 is expressed by down), which corresponds to binary 0/1 that can be held by the memory cell. For example, +1 corresponds to 1, and -1 corresponds to 0… [i]n examples of FIGS. 5 and 6, the spin unit 40 is connected to a maximum of eight spin units. That is,                         
                            
                                
                                    N
                                
                                
                                    11
                                
                            
                        
                     of FIG. 5 obtains values                         
                            
                                
                                    S
                                
                                
                                    1
                                
                            
                        
                    [select a state variable to be changed by 1 bit] to                         
                            
                                
                                    S
                                
                                
                                    8
                                
                            
                        
                     of spins from eight spin units                         
                            
                                
                                    N
                                
                                
                                    00
                                
                            
                            ,
                             
                            
                                
                                    N
                                
                                
                                    11
                                
                            
                            ,
                             
                            
                                
                                    N
                                
                                
                                    20
                                
                            
                            ,
                             
                            
                                
                                    N
                                
                                
                                    01
                                
                            
                            ,
                             
                            
                                
                                    N
                                
                                
                                    21
                                
                            
                            ,
                             
                            
                                
                                    N
                                
                                
                                    02
                                
                            
                            ,
                             
                            
                                
                                    N
                                
                                
                                    12
                                
                            
                        
                     and                         
                            
                                
                                    N
                                
                                
                                    22
                                
                            
                        
                     and transmits a value stored in a memory cell N thereof to the spin units…[s]pecifically, the coupling calculation executed here corresponds to MCMC (the search for the ground state, the sampling, etc.) based on the metropolis algorithm for the Ising model.”), the second processor is configured to select a state variable with which the rise value of the energy value according to a change of the state variable is minimum among candidate state variables to be changed(Okuyama, paras. 0013-0015, see also equation 2 and fig. 1, “As a general method of generating the state                         
                            
                                
                                    σ
                                
                                ´
                            
                        
                     in the vicinity, a value of one spin is changed from the current state                         
                            σ
                        
                    . All spins are searched by changing the spins one by one in order. For example, in the case of FIG. 1, when one spin is inverted from state A, state B is obtained. Then, when one spin is further inverted, state C is obtained. When MCMC is executed while gradually decreasing the parameter T from a large value, asymptotical convergence to a state having lowest energy occurs [select a state variable with which the rise value of the energy value according to a change of the state variable is minimum among candidate state variables to be changed].”).
Regarding claim 5, Okuyama teaches the optimization system according to claim 1, wherein the second processor is configured to calculate the initial temperature based on the maximum value such that a change of a state variable is accepted by a first probability where the energy increase is the maximum value(Okuyama, paras. 0082-0085, see also equation 4, “[A] case in which the spin becomes                         
                            
                                
                                    σ
                                
                                
                                    i
                                
                            
                        
                    =+ 1 after state transition is considered. When a value before transition is +l, the condition is satisfied in a case in which                         
                            ∆
                            H
                        
                    >-T ·ln(u), that is, an inequality below holds.                         
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        k
                                    
                                
                                
                                    
                                        
                                            J
                                        
                                        
                                            i
                                            k
                                        
                                    
                                    
                                        
                                            σ
                                        
                                        
                                            k
                                        
                                    
                                
                            
                            >
                             
                            -
                            
                                
                                    T
                                    ⋅
                                    l
                                    n
                                    ⁡
                                    (
                                    u
                                    )
                                
                                
                                    2
                                
                            
                        
                     [calculate the initial temperature based on the maximum value such that a change of a state variable is accepted by a first probability where the energy increase is the maximum value]”), and wherein the second processor is configured to calculate the corrected temperature based on the maximum rise value such that the change of the state variable is accepted by a second probability where the rise value of the energy value is the maximum rise value(Okuyama, para. 0099-0102, “[The] switching is controlled by the signal line SW… SW is used to determine whether to change or maintain the temperature T in executing the state transition…[a]s a result,                         
                            O
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                        
                     changes as long as                        
                             
                            O
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                        
                     is not fixed by the control signal SW, which corresponds to the fact that the transition probability changes as the temperature T changes in annealing[calculate the corrected temperature]. In addition, the spin value                         
                            σ
                        
                     of each spin unit 40 is calculated each time, and whether to update the value [i]s determined by the control signal EN.” & Okuyama, paras. 0082-0085, see also equation 4, “The switching signal of the signal line EN is controlled by the aforementioned coupling control interface 35[based on the maximum rise value]… a case in which the spin becomes                         
                            
                                
                                    σ
                                
                                
                                    i
                                
                            
                        
                    =+ 1 after state transition is considered. When a value before transition is +l, the condition is satisfied in a case in which                         
                            ∆
                            H
                        
                    >-T ·ln(u), that is, an inequality below holds.                         
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        k
                                    
                                
                                
                                    
                                        
                                            J
                                        
                                        
                                            i
                                            k
                                        
                                    
                                    
                                        
                                            σ
                                        
                                        
                                            k
                                        
                                    
                                
                            
                            >
                             
                            -
                            
                                
                                    T
                                    ⋅
                                    l
                                    n
                                    ⁡
                                    (
                                    u
                                    )
                                
                                
                                    2
                                
                            
                        
                    [such that the change of the state variable is accepted by a second probability where the rise value of the energy value is the maximum rise value]” ).
Regarding claim 6, Okuyama teaches the optimization system according to claim 1, wherein the second processor is configured to calculate a current corrected temperature based on the plurality of local solutions output from the optimization apparatus by using a previous corrected temperature(Okuyama, para. 0099, see also equation 12, “The signal line SW is a signal given from the controller 15 to the respective spin units in common. SW is used to determine whether to change or maintain the temperature T in executing the state transition. In other words, outputting                         
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                        
                     without change as                         
                            O
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                        
                     indicates that the temperature has not changed. In addition, outputting the output of the minimum value function 46 as                         
                            O
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                        
                     means that the temperature changes (for example,                         
                            
                                
                                    T
                                
                                
                                    K
                                
                            
                            →
                            
                                
                                    T
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                    ), which is controlled by switching the selector 47.” Okuyama teaches: equation 12 and in addition, outputting the output of the minimum value function 46 as                         
                            O
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                        
                     means that the temperature changes (for example,                         
                            
                                
                                    T
                                
                                
                                    K
                                
                            
                            →
                            
                                
                                    T
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                    ), which is controlled by switching the selector 47 [calculate a current corrected temperature based on the plurality of local solutions output from the optimization apparatus by using a previous corrected temperature]).
Referring to independent claim 8, it is rejected on the same basis as
independent claim 1 since they are analogous claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Okuyama et al. US 2019/0130295 Al (“Okuyama”) in view of Jiichi, JPH05120252A (“Jiichi”). 
Regarding claim 7, Okuyama teaches the optimization system according to claim 1,but does not teach: wherein the initial temperature and the corrected temperature are a highest temperature in a temperature range set in the optimization apparatus, and wherein the second processor is configured to calculate a lowest temperature in the temperature range based on a resolution of energy in the optimization apparatus.
However, Jiichi teaches: wherein the initial temperature and the corrected temperature are a highest temperature in a temperature range set in the optimization apparatus, and wherein the second processor is configured to calculate a lowest temperature in the temperature range based on a resolution of energy in the optimization apparatus(Jiichi, paras. 0023-0039, see also fig. 1, equation 9, equation 16 and equation 17, “[A] curve                         
                            
                                
                                    π
                                
                                
                                    0
                                
                            
                            
                                
                                    T
                                
                            
                        
                     (a function of only the temperature T) representing the value of ideal                         
                            π
                            
                                
                                    
                                        
                                            ω
                                        
                                        
                                            i
                                        
                                        
                                            0
                                        
                                    
                                    ;
                                    A
                                    ,
                                     
                                    B
                                    ,
                                     
                                    T
                                
                            
                        
                     (referred to as constraint satisfaction) at each temperature… FIG. 1 shows an ideal temperature curve for satisfaction of the constraint conditions used in the embodiment of the present invention… [f]urther,                         
                            
                                
                                    T
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     and                         
                            
                                
                                    T
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                     in the equation (9) are determined as follows:
                        
                            
                                
                                    T
                                
                                
                                    m
                                    a
                                    x
                                
                            
                            =
                             
                            
                                
                                    2
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                            
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    i
                                                    ,
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                        
                     and                         
                            
                                
                                    T
                                
                                
                                    m
                                    i
                                    n
                                
                            
                            =
                            
                                
                                    
                                        
                                            min
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    i
                                                    ,
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                        
                    … [][if] the temperature region near                         
                            
                                
                                    T
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                    ,                         
                            π
                            (
                            
                                
                                    ω
                                
                                
                                    I
                                
                                
                                    0
                                
                            
                            )
                        
                    
[i]s close to 1, which means that a solution that satisfies the constraint is likely to appear. Moreover, since                         
                            
                                
                                    T
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     and                         
                            
                                
                                    T
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                     are set to relatively low temperatures, the parameters A and B are set. The value of is not too large, and it is easy to jump between those solutions. Therefore, the minimum cost solution can be easily found by comparing the cost value of the appearing state with the minimum cost value up to that point. The temperature at which this operation is
started is                         
                            
                                
                                    T
                                
                                
                                    s
                                    e
                                    a
                                    r
                                    c
                                    h
                                
                            
                        
                    [].”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Okuyama with the teachings of Jiichi the motivation to do so would be to find an optimal solution to a combinatorial constraint problem by using an ideal temperature curve(Jiichi, paras. 0001-0005, “[T]he main object of the present invention is to use the simulated annealing technique to search for the minimum state of the energy function and solve the combinatorial optimization problem by weighting the constraint terms in the energy function… [t]he present invention is the control device,[]…first, the constraint condition satisfaction []… that the state of the appearing system
satisfies the constraint condition on average is defined, and an ideal temperature change curve regarding the amount is defined. To set…[a]t each temperature step of annealing, the value of the parameter on the energy function is updated using the steepest descent method so that the current satisfaction degree of the constraint condition approaches the set value.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0019885 Al (details a parameter adjustment for a graph embedding annealing machine that combines simulated annealing with ensemble learning)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Adam Clark Standke
Assistant Examiner
Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129